DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 4/1/2021 in response to the previous Non-Final Office Action (11/02/2020) is acknowledged and has been entered.
Claims 2, 5, 7-8, 10, 12-13, 15-16, and 18-24 have been cancelled
Claims 1, 3-4, 6, 9, 11, 14, and 17 are pending.
Claims 11, 14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3-4, 6, and 9, drawn to a method of sensitizing cancer (elect prostate) for cancer therapy (elect radiation) comprising administering CD105 antagonist that is TRC107 or antigen binding fragment thereof to a subject, are examined on merits.
The following office action contains NEW GROUNDS of rejection-based on the amendment.
Rejections/Objection Withdrawn

The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot in view of cancelation of the claim.

	The rejection of claims 1 and 3-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the claim amendment.



The arguments are moot in view of withdrawals of the rejection(s).


Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 



Claims 1, 3-4, 6, and 9 remain rejected under 35 U.S.C. 103 as being obvious over Gazit-Bornstein et al (US20100196398, published Aug 2010) ORSeon et al (US20070071761, published 2007) in view of Karzai et al (BJU International 116:546-55, 2015, IDS filed on 11/29/2018) as set forth in the rejection and slightly modified based on the claim amendment.
Gazit-Bornstein et al disclose a method of treating a cancer comprising prostate cancer comprising administering anti-CD105 targeting antibody in combination with radiation therapy [0110, 0137, 0184-190].  Gazit-Bornstein’s method also includes diagnosing and identifying the levels of CD105 expression and then administering CD105 antagonist [0138, 104] and radiation therapy. Thus, the teachings of Gazit-Bornstein meet the limitation of prostate cancer treated with CD105 antibody in combination with radiation therapy, identifying a subject for treatment.
Gazit-Bornstein et al do not teach resistant prostate cancer and TRC105 antibody
Seon et al disclose a method of treating a cancer comprising administering anti-endoglin antibody (alternative name CD105) in combination with chemotherapeutic drug doxorubicin (DOX, entire document).   Seon et al disclose that endoglin/CD105 is angiogenesis factor, and anti-angiogenesis therapy can overcome drug resistance and enhance chemotherapeutic drug efficacy/sensitivity [003 and 006] and the combinational treatment of cancer has synergistic effect on inhibition of tumor growth [006, 21,54, 65], wherein the anti-endoglin/CD105 would be considered as sensitizing tumor for therapy. Seon et al also disclose that detection of endoglin/CD105 with antibody binding to thereof by immunostaining [0037] and cancer is human prostate 
Seon et al do not teach prostate cancer resistant in radiation therapy.
Karzai et al teach anti-endoglin/CD105 antibody TRC105 and phase I clinical trial of using the antibody to treat castration-resistant prostate cancer, which has androgen depletion treatment and resistant (entire document). Karzai et al also teach and suggest combinational therapy of TRC105 with other therapies (page 554, left col).
Thus, the teachings of Karzai make up the deficiency of Gazit-Bornstein on prostate cancer resistance and TRC105 as CD105 antagonist.  The teachings of Karzai also make up the deficiency of Seon on prostate and resistant to androgen targeted therapy 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use anti-CD105 antibody TRC105 in combination to treat prostate cancer resistant to radiation or androgen therapy with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to apply the teaching of Karzai to the teachings of Gazit-Bornstein or Seon et al in order to benefit the treatment for resistant prostate cancer with clinical trial antibody TRC105 in combination with other anticancer agent because Gazit-Bornstein have shown prostate cancer treating with CD105 antibody in combination and because Seon et al teach that combinational therapy with endoglin/TRC105 and the antibody enhancing and overcoming the drug resistant and resulting synergistic effect for inhibition of cancer growth. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for replacing or using the TRC105 antibody in combination with anti-cancer agent to treat radiation or androgen therapy resistant prostate cancer because Karzai et al have shown TRC105 antibody for effectiveness and safety in clinical trial for treating androgen resistant prostate cancer.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to Applicant’s argument:
	On page 7, applicant argues:
Gazit-Bornstein does note teach sensitizing and treating a solid cancer that is resistant to radiation and/or androgen targeted therapy. Applicant then argues that Gazit-Bornstein describes the role of CD105 in disease progression. While the instant application found different downstream signaling pathway.

 	Seon also does note teach sensitizing and treating a solid cancer that is resistant to radiation and/or androgen targeted therapy. Further, the findings by Seon 4838-6684-5140 5Page 7 of 9065472-000621US00are limited to endothelial cells and vasculature. 

	Karzai examines the use of the CD 105 antibody in metastatic prostate cancer patients under the premise of blocking angiogenesis. The CD 105 antibody is used as a single agent and not surprisingly, there was no benefit. While Karzai et al. indicates that CD105 antibody can be used in prostate cancer patients, it demonstrates no provable mechanism of action and no benefit. Karzai et al. merely shows safety for using antibody in these patients. 

	In response, the claimed invention is treating solid tumor that is resistant to radiation or androgen therapy comprising administering CD105 antibody in combination with a cancer therapy, wherein the CD105 antibody could sensitize tumor for the tumor for cancer therapy.  Both Gazit-Bomstein and Seon teach a method of treating solid tumor with CD105 antibody in combination with radiation therapy (Gazit-Bomstein) or chemotherapy (Seon) with synergistic result, which would suggest that CD105 antibody such as TRC105 could increase efficacy of the radiation therapy or chemotherapy for tumor treatment, which could consider as sensitizing the tumor.  Regarding with signaling pathway and mechanism, first, the claims do not recite what mechanism of CD105 involved.  In addition, since all references in combination teach the same CD105 
	  The reference by Karzai provided is for making up the deficiency of resistant tumor that is not discussed by Gazit-Bomstein or Seon. Karzai teaches a method of treating castration-resistant prostate cancer with CD105 antibody.  Karzai also suggests a method of treating the tumor with CD105 antibody in combination with other anti-cancer agent including chemotherapy, immunotherapy and androgen receptor-targeted therapies. Thus one skilled in the art would arrive at current invention, treating radiation and androgen therapy resistant tumor with CD105 antibody TRC105 in combination with other cancer drug based on the teachings of references in combination 
For the reasons, Applicant’s arguments have not been found persuasive, and the rejection is maintained.  

The following is a New Ground of rejection-based on the claim amendment:
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karzai et al (BJU International 116:546-55, 2015, IDS filed on 11/29/2018). The reference is provided above and in the last Office action.
Karzai et al teach anti-endoglin/CD105 antibody TRC105 and phase I clinical trial of using the antibody to treat castration-resistant prostate cancer that is resistant to androgen treatment (entire document).  Karzai et al teach the resistant cancer is prostate cancer which would meet the limitation of claims 4 and 6. Before administering TRC105, Karzai et al identify patients with histopathological confirmation of mCRPC despite surgical castration or ongoing androgen deprivation therapy and confirmed castrate levels of testosterone and consecutively raising PSA values (page 547, right col) which would meet the limitation of claim 3.  Karzai et al also teach mechanism of sensitizing tumor for cancer therapy with other anti-cancer agent.

For 103 rejection:
	Karzai et al although teach, suggest and cite references for the resistant prostate cancer therapy with TRC105 in combination with other anti-cancer therapy including chemotherapy, VEGF inhibitor, Karzai et al do not perform the method of treating castration-resistant prostate cancer by administrating TRC105 with other anti-cancer therapy. Anti-cancer therapy using chemotherapeutic drug, VEGF inhibitor, immunotherapy etc. has been routine practice and well known in the art as cited by Karzai et al on references (e.g reference 39).  Thus, based on the teaching and suggesting of Karzai, one skilled in the art would be motivated with reasonable expectation of success to arrive at the claimed invention, treating resistant prostate cancer with TRC105 in combination with a chemotherapeutic drug or VEGF inhibitor or other anticancer therapy without unexpected result. 


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642